DETAILED ACTION

Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant’s arguments are in regards to the newly presented amendments and are fully addressed with the rejections and remarks made to the newly provided amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper incorporated by reference


Regarding Applicant’s Specifications incorporating 2 pages of numerus incorporated by reference arts by merely stating “which are hereby incorporated by reference in their entireties” is improperly incorporated by reference.  When incorporating by reference, the original Specifications must provide written descriptive support for a citation to a particular reference by a specific journal, volume, and page number for the citation.  The general statement of “which are hereby incorporated by reference in their entities” is not sufficient.
  
BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation"

Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)
	Applicant’s continuity data only shows a provisional Application 61/612,049, and a PCT application US 18/67630 as it relates to this Applications.  However applicant’s specifications states “This application claims priority to U.S. provisional application number 62/612,049, filed December 29, 2017, the contents of which are incorporated herein by reference in its entirety. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

Claim 1 recites in the preamble “a machine having at least one processor, storage, and a communication platform capable of connecting to a network”.  Examiner has given patentable weight to this limitation in the preamble as the amendments of “a head” in the preamble now ties the body of the claims by amendment of “the head” in the body to the preamble.  As such now the limitation of “having at least one…” can lead on of ordinary skill in the art to pick only a ‘storage’ form the list of options of “processor, storage, and a communication platform capable of connecting to a network”. It is recommended that Applicant amend out “at least one” as presented in claims 8 and 15.  It is further noted that support for the option of “at least processor, at least one storage, and at least one communication platform…” has not been found in the specifications.  

1, 8, and 15 recites the limitation "the erected head”.  There is insufficient antecedent basis for this limitation in the claim. The claims recite “an erected position” and “a head of an animatronic device” but there are no antecedent bases for “the erected head”.   

Regarding claims 1, 8, and 15 the phrase "proximity satisfies a certain condition" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The specifications recite ‘certain’ but not in a manner to be associated with ‘proximity’. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breazeal US 20160193732.

Based on MPEP 2111.04 “wherein, when…”, Claims 1-7 are method claims comprising conditional statements of “wherein”.  Although all of the limitations have been addressed, not all of the conditional limitations must be addressed for a proper rejection.  Further regarding ‘wherein’ as in claim 1 “wherein the animatronic device is to be used to…” particularly “to be used to”; Examiner notes that no patentable weight can be given to limitations ‘wherein’ and “to be used to” as it relates to aspects of intended use.

Regarding claim 1, Breazeal discloses a method, implemented on a machine having at least one processor (hardware architecture 500 may be configured to include an electrical architecture based on a COTS processor from the embedded control and robotics space...", para [0131)); 

storage (PCD 100 makes use of data stored in local memory forming a part of PCD 100...", para (0137)); and 

a communication platform capable of connecting to a network for activating a head of an animatronic device (the PCD 100 may be configured to connect to external networks through one or more data connections.", para [0155]; abstract, para [0037), para 147 ability to build rapport with the user. i.e. mirror behavior, mimic head poses, etc.) Also relating to animatronic head and body [para 458] Also teleconferencing and body [162]; body and animation [para 96]; 

comprising: 

(a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between [proximity] the PCD 100 and an associated mobile device), para (0436));

awaking the head of the animatronic device from an inactive state when the proximity satisfies a certain condition, (network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device), and active prompting to deliver. para (436); If a stranger is in line of sight or detected via voice [both sight and voice are proximity], the PCD may go into passive awareness mode [awaking].  If it detects interest from the stranger, it should introduce itself [also awaking] without being repetitive. para (460); PCD social code may provide for the ability to build rapport with the user. i.e. mirror behavior, mimic head poses [awaking the head], etc. para 147)  

wherein the head in the inactive state is in a down position and in an erected position when it is awaken; and conducting, by the animatronic device, a human machine dialogue with a user of the user device via the erected head. (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' [erected head] commands or turning the power on after more than 3 hours asleep [down position] or off between 11 pm and 11 am local time, for example., para (0452)). PCD social code may provide for the ability to build rapport with the user. i.e. mirror behavior, mimic head poses [awaking the head], etc. para 147) Also (PCD 100 may also generate its own expressive body movements to suit the situation, such as postural mirroring and synchrony to build rapport. para 297) Also (PCD 100 may be animated and reactive to a user, such as by, for example, blinking and looking down if the remote participant pauses for a determined amount of time, para 164) It is noted that Breazeal teaches head poses.  Head in a down position or an in erected head position are simple Aesthetic design changes MPEP 2144.04.

Regarding claim 2, Breazeal discloses the method of claim 1. Breazeal further discloses, wherein the proximity between the agent device and the user device is detected via at least one of contactless proximity detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device [contactless proximity, voice and sight], para [0436]; The PCD may be programmed to engage in a social dialogue with the user para [151]) Also ([0269] The identifying parametric data may be used to identify the presence of the person [user device] using, for example, voice recognition, facial recognition and the like utilizing one or more of the sensors [Bluetooth and WiFi are both proximity capacitive sensors] 102 capacitive sensors are proximity sensors, 104 touch screens are proximity sensors, 106 cameras are proximity sensors, 108, 112 described above. The parametric data may be stored locally, such as within a memory of PCD 100, or remotely on a server with which PCD 100 is in wired or wireless communication such as via Bluetooth, WiFi and the like. Such parametric data may be inputted into PCD 100 or server manually or may be acquired by the PCD 100 over time or as part of an initialization process)

event driven proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); 

physical contact proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example, para [0452)); and electrical proximity detection The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para (0450)).

Regarding claim 3, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device. para [0436]; para (0037)).

Regarding claim 4, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 5, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: a touch of a designated area by the user and/or the user device (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example ., para [0452)); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 6, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the electrical proximity detection includes at least a cable connection; and a hardware connection (The PCD 100 may have several different animations corresponding to 'wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours, para (0450]).

Regarding claim 7, Canceled.

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  
Regarding claim 8, Breazeal discloses machine readable and non-transitory medium having information recorded thereon for activating a head of an animatronic device, wherein the information, when read by the machine, causes the machine (The methods and systems described herein may be deployed in part or in whole through a machine that executes computer Software, program codes, and/or instructions on a processor., para [04981); 

to perform the following: detecting, by the animatronic device, proximity between the animatronic and a user device (As used herein, “environment” refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD., para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, Linkedln, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people. para [0458)); 

 awaking head of the animatronic device from an inactive state when the proximity satisfies a certain condition ('The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours
asleep or off between 11 pm and 11 am local time, for example.", para [04521); 

wherein the head in the inactive state is in a down position and in an erected position when it is awaken; and
conducting, by the animatronic device, a human machine dialogue with a user of the user device via the erected head. (As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user. para [02761).

Regarding claim 9, Breazeal discloses the medium of claim 8. Breazeal further discloses, wherein the proximity (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device, para [04361); 

event driven proximity detection (''The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the. power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [04521); 

(The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example. para [04521); and 

electrical proximity detection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [04501).

Regarding claim 10, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]; para [00371).

Regarding claim 11, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event ("The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452)); detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 12, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: a touch of a designated area by the user and/or the user device ("The PCD 100 may have several wake up animations corresponding to verbal or tactile ·wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [04521); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 13, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 14, Canceled.

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  
Regarding claim 15, Breazeal discloses a system for activating an animatronic device, ("As used herein. environment. refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD.", para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, linkedIn, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people.", para [0458]); and 

a robot head configuration unit configured for awaking an animatronic device from an inactive state upon the detection of the proximity of the user device ("The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

wherein the animatronic device is to be used to conduct a dialogue with a user of the user device ("As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user.", para [0276]).

Regarding claim 16, Breazeal discloses the system of claim 15. Breazeal further discloses, ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]); 

an event driven proximity detector configured for detecting presence based on event driven proximity detection ("The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

a physical proximity detector configured for detecting presence based on physical contact (The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); and 

an electrical proximity detector configured for detecting presence via electrical proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]);.

Regarding claim 17, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]).

Regarding claim 18, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (''The PCD 100 may have several wake up animations corresponding to verbal or tactile. wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 19, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the physical contact includes at least one of: a touch of a designated area by the user and/or the user device (''The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 20, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to. wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 21, Canceled.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kidd 20170228520 as it relates to Applicant’s Fig. 2A.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664